Exhibit 10.18
 
LOCK-UP AGREEMENT
 
 
August___, 2008
 
 
Ladies and Gentlemen:
 
Reference is made to those discussions between Omnimmune Corp., a Texas
corporation (“Omnimmune”) and Omnimmune Holdings, Inc., a Delaware corporation
(the “Company”), relating to a proposed business combination between Omnimmune
and the Company and a related private placement financing (the
“Transactions”).  In connection with the Transactions, the Company and Omnimmune
contemplate entering into a proposed Merger Agreement (the “Merger Agreement”)
pursuant to which Omnimmune’s equity holders shall receive common stock (the
“Common Stock”) and Common Stock equivalents of the Company in consideration for
equity of Omnimmune held by them at the effective time of the merger.  In
consideration of the Company and Omnimmune entering into the Transactions, the
undersigned hereby agrees as follows:
 
1.           The undersigned hereby covenants and agrees, except as provided
herein, not to (1) offer, sell, contract to sell, grant any option to purchase,
hypothecate, pledge, or otherwise dispose of or (2) transfer title to (a
“Prohibited Sale”) any of the shares of Common Stock or Common Stock equivalents
acquired by the undersigned prior to the date hereof or pursuant to or in
connection with the Merger Agreement (collectively, the “Acquired Shares”),
during the period commencing on the Closing Date (as that term will be defined
in the Merger Agreement) and ending on the 9-month anniversary of the Closing
Date (the “Lockup Period”), without the prior written consent of the Placement
Agent (as defined below).
 
2.           Notwithstanding the foregoing, the undersigned shall be permitted
during the Lockup Period, without the consent of the New Castle Financial
Services LLC (the “Placement Agent”) or any other party, (i) to engage in
transactions in connection with the undersigned’s participation in the Company’s
stock option plans, (ii) to transfer all or any part of the Acquired Shares to
any family member, for estate planning purposes, or to an affiliate thereof (as
such term is defined in Rule 405 under the Securities Exchange Act of 1934, as
amended), provided that such transferee agrees in writing with the Company to be
bound hereby, (iii) to participate in a registered direct offering by the
Company in which the undersigned participates as a selling stockholder, (iv) to
participate in any transaction in which holders of the Common Stock of the
Company participate or have the opportunity to participate pro rata, including,
without limitation, an underwritten offering of Common Stock, a merger,
consolidation or binding share exchange involving the Company, a disposition of
the Common Stock in connection with the exercise of any rights, warrants or
other securities distributed to the Company’s stockholders, or a tender or
exchange offer for the Common Stock or (v) to transfer all or any part of the
Acquired Shares in privately negotiated transactions to which the so-called
“Section 4(1½)” exemption applies, provided that the transferee in any such
transaction agrees in writing with the Company to be bound hereby, and no
transaction contemplated by the foregoing clauses (i), (ii), (iii), (iv) and (v)
shall be deemed a Prohibited Sale for purposes of this Letter Agreement.
 
3.           This Letter Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
 
4.           This Letter Agreement will become a binding agreement among the
undersigned as of the Closing Date.  In the event that no closing occurs under
the Merger Agreement, this Letter Agreement shall be null and void.  This Letter
Agreement (and the agreements reflected herein) may be terminated by the mutual
agreement of the Company and the undersigned with the consent of the Placement
Agent, and if not sooner terminated, will terminate upon the expiration date of
the Lockup Period.  This Letter Agreement may be duly executed by facsimile and
in any number of counterparts, each of which shall be deemed an original, and
all of which together shall be deemed to constitute one and the same instrument.
Signature pages from separate identical counterparts may be combined with the
same effect as if the parties signing such signature page had signed the same
counterpart.  This Letter Agreement may be modified or waived only by a separate
writing signed by each of the parties hereto expressly so modifying or waiving
such agreement.
 
Very truly yours,
 
                                                                   
 
Name:                                                                
 
Number of shares of Common Stock owned:
 
Number of Common Stock equivalents:
 
Accepted and Agreed to:
 
OMNIMMUNE HOLDINGS, INC.
 
 
By:                                                                                                                          
Name:   
                                                                                                                                 
Title:     
                                                                                                                                

